UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAFEEZ SAHEED,
                             Plaintiff,

              - against -                                             ORDER

CHARLES PARKER,                                                  17 Civ. 6151 (PGG)
                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                  On April 25, 2019, Plaintiff Hafeez Saheed obtained a certificate of default

against Defendant Charles Parker. (See Dkt. No. 42) It is hereby ORDERED that Plaintiff shall

move for default in accordance with the procedures set out in Attachment A of this Court's

Individual Rules of Practice for Civil Cases by December 10, 2019.

                  Plaintiff is advised that the Pro Se Office at the Thurgood Marshall Courthouse,

40 Foley Square, Room 105, New York, New York, 10007, telephone number (212) 805-0175,

may be of assistance in connection with court procedures. The Clerk of Court is directed to mail

a copy of this Order to pro se Plaintiff Hafeez Saheed, 973 E. 221 st St., Bronx, NY 10469, by

certified mail.

Dated: New York, New York
       November, 2019

                                                        SO ORDERED.




                                                        United States District Judge
